Exhibit 99.1 MegaWest Energy Corp. Management’s Discussion and Analysis As at and for the three months ended July 31, 2010 (in Canadian dollars unless otherwise indicated) Dated October 6, 2010 This management’s discussion and analysis (“MD&A”) for the three months ended July 31, 2010 is a review of operations, current financial position and outlook for MegaWest Energy Corp (“MegaWest” or the “Company”).It should be read in conjunction with the unaudited consolidated financial statements for the three months ended July 31, 2010 and the audited consolidated financial statements for years ended April 30, 2010 and 2009 and the notes thereto, prepared in accordance with Canadian generally accepted accounting principles. Additional information relating to MegaWest, is available on SEDAR (www.sedar.com) or on the Company’s website (www.megawestenergy.com). OVERVIEW The primary business activity of MegaWest and its subsidiaries (collectively the "Company") has been the acquisition, exploration and development of a number of unproven heavy oil properties in the United States. Its activities to date have included analysis and evaluation of technical data, preparation of geological models, acquisition of mineral rights, exploration and development drilling, conceptual engineering, construction and operation of thermal demonstration projects, and securing capital to fund related expenditures. In December 2008, the Company reduced its staff and suspended all its capital projects, including operations at its two Missouri heavy oil projects, pending a recovery in oil prices and obtaining financing.During the spring and summer of 2009, to provide funding to re-start steam injection operations on its Deerfield Missouri acreage, the Company closed a 10% working interest disposition in its Deerfield Missouri project area for proceeds of $2,163,400 (US $2,000,000) and closed the sale of 22,000 Series A Preferred Shares (“Preferred A Shares”) with a stated value of US $100 each for proceeds of $2,379,740 (US $2,200,000).Following closing of the transactions, MegaWest re-started its Deerfield, Missouri project and the initial oil production response to steam injection on both the Marmaton River and Grassy Creek projects was positive. Certain equipment upgrades are currently underway, based upon a detailed review of the reservoir production response to date. The ultimate development of MegaWest’s oil and gas projects, if assessed to be commercial, will continue to require additional funding.MegaWest’s future operations are dependent upon its ability to continue to obtain financing and ultimately achieve enhanced production results, reserve assignment and profitable operations.Additional capital may be in the form of equity, debt, sale of properties, working interest farmouts or any combination thereof. On July 30, 2010, the Company closed a financing with a group of its existing shareholders for US $2.5 million of funding.The transactions consist of the issuance of US $2.5 million in senior secured convertible notes, the conversion of the outstanding Preferred A Shares into junior secured convertible notes and the reacquisition by MegaWest of a 10% working interest in the Marmaton River and Grassy Creek projects in exchange for a 2.75% overriding royalty interest on the same properties. Features and terms of the financing are as follows: Senior Secured Convertible Notes (the “Senior Notes”): • Funding Amount: US $2,500,000 • Term: to January 30, 2012. • Conversion Price: US $0.05 per common share • Redemption: The Senior Notes are redeemable in cash at any time or convertible into common shares at the Company’s option if the underlying shares are freely tradable and common shares trade at or above US $0.25 for the previous 20 consecutive trading days and the daily average trading volume has been in excess of US $75,000 per day for the same period. In the event of redemption before the end of the term, there will be a 5% premium due on the investment amount. The Company will give 30 days notice of cash redemption at which time the Senior Note holders may elect to receive the redemption in common shares at the Conversion Price. Page - 1 MegaWest Energy Corp. Management’s Discussion and Analysis As at and for the three months ended July 31, 2010 (in Canadian dollars unless otherwise indicated) • Coupon: 8% cash or 12% in additional Senior Notes at the Company’s option until January 30, 2011 and at the Senior Note holders option thereafter.The coupon rate is quoted annually and payable quarterly. • Seniority: The Senior Notes are senior secured obligations secured against Company’s oil and gas assets in the state of Missouri. • Warrants: One warrant has been issued to the Senior Note holders for each US $0.05 principal amount of the Senior Notes for a total of 50,000,000 warrants.Warrants are exercisable at $0.05 per share until July 29, 2013 Junior Secured Convertible Notes (the “Junior Notes”): • Investment Amount: 22,000 Preferred A Shares plus accumulated dividends of $301,069 were converted into US $2,501,069 ofJunior Notes. • Term: to July 30, 2013 • Conversion Price: US $0.05 per common share • Redemption: The Junior Notes are redeemable in cash at any time or convertible into common shares at the Company’s option provided: i) production from the Missouri Deerfield project is 15,000 barrels of oil in a 30 day period; ii) the common shares have traded at or above US $0.25 per share for the preceding 20 consecutive trading days; and iii) the daily average dollar trading volume has been in excess of US $75,000 per day for the same 20 day period. In the event of redemption before the end of the term, there will be a 5% premium due on the investment amount. The Company will give 30 days notice of cash redemption at which time the Junior Note holders may elect to receive the redemption in common shares at the Conversion Price. • Coupon: 5% cash or 7.5% in additional Junior Notes, at the Company’s option. The coupon rate is quoted annually and payable quarterly. • Seniority: The Junior Notes are secured by the same assets as the Senior Notes, but rank behind the Senior Notes in priority. Option to Acquire Series B Preferred Shares: The expiry date on the outstanding option to acquire Series B Preferred Shares has been extended to May 24, 2011. Share Consolidation: As part of the financing, the investors and the Company have agreed that the Company will endeavour to effect a share consolidation on the basis of one new common share for a minimum of five existing common shares at the next Annual and Special Meeting. Anti Dilution: The holders of the Senior Notes and the Junior Notes shall be extended full anti-dilution protection on all convertible securities including notes and warrants. Post share consolidation, anti-dilution protection shall have a floor of US $0.10 until July 29, 2013. Right of Participation: Until July 29, 2011, while either the Senior Notes or the Junior Notes remain outstanding, the holders shall have a right to 100% participation in future financings of the Company subject to a 15-day notice period. While the Senior Notes and the Junior Notes remain outstanding, holders shall have a right of participation in all future financings. Page - 2 MegaWest Energy Corp. Management’s Discussion and Analysis As at and for the three months ended July 31, 2010 (in Canadian dollars unless otherwise indicated) Working Interest Acquisition: Effective July 1, 2010, MegaWest reacquired a 10% working interest in the Company’s Missouri Marmaton River and Grassy Creek projects from Mega Partners 1, LLC (“MP1”) in exchange for a 2.75% gross overriding royalty interest on the projects. Following this acquisition, MegaWest has a 100% working interest in both projects. A receivable owed to MegaWest by MP1 as at July 1, 2010, was converted into a note receivable that is recoverable from 50% of the gross overriding royalty, with outstanding balances to bear interest at the U.S. bank prime rate plus three percent (3%).MP1 retains the option to acquire up to an additional 10% interest in future projects within the Deerfield Area, on a project by project basis, by paying up to a US $300,000 equalization payment per project and thereafter its proportionate share of all future development and operating costs in respect of such project, including a proportionate share of facility costs. In addition to its right to acquire additional interest in the Missouri Deerfield area MP1 also obtained certain rights to acquire additional property interests as follows: • For a period which is the latter of either the Series A or B Preferred Shares (or the underlying investment rights to buy Series B Preferred Shares) being outstanding or August 28, 2011, MP1 has the option to acquire up to a 20% proportionate interest in any of the Company’s properties outside of the Deerfield Area by paying a proportionate 133% of the Company’s costs-to-date in respect of such property. • For a period which is the latter of either the Series A or B Preferred Shares (or the underlying investment rights to buy Series B Preferred Shares) being outstanding or August 28, 2011, MP1 has the option to participate with the Company in any future oil and gas property acquisitions for a proportionate 20% share of any such acquisition. The Company’s unaudited consolidated financial statements for the three months ended July 31, 2010 are prepared on a going concern basis.The going concern basis of presentation assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.The Companyis using itsavailable cash primarily for development activities on its Missouri oil projectsandis currently in a position where it expects that it will need to raise additionalfunds by means of additional equity issuances, debt financing or selling of working interests in order to continuethese development activities.There is significant uncertainty about the Company’s continued ability to use the going concern assumption which presumes the Company’s ability to continue to be able to realize its assets and discharge its liabilities and commitments in the normal course of business.The financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to secure additional funding and attain profitable operations. Page - 3 MegaWest Energy Corp. Management’s Discussion and Analysis As at and for the three months ended July 31, 2010 (in Canadian dollars unless otherwise indicated) SELECTED INFORMATION For the three months ended July 31 Interest income $
